DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of EGFR as the second enzyme and FLT3 as the third enzyme in the reply filed on May 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 20-30 are currently pending and under examination on the merits in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 20-30 recites an agent that changes a production of an enzyme “that is involved in regulation of phosphorylation.” The claims fail to particularly point out and distinctly claim the specific protein that is subjected to phosphorylation by each of the recited enzyme. 
Claim 26 recites the limitation "the at least two enzymes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “total particles of the agent.” It is unclear what is exactly meant or referred to by the phrase “total particles”, which is not defined by the claim or the specification. Hence, the clear metes and bounds of claim 29 cannot be ascertained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The instant claims are drawn to a method of treating cancer, autoimmune disease, or organ transplantation rejection comprising administering “an agent that changes a production” of an enzyme “that is involved in regulation of phosphorylation.”
The instant claims are thus broadly encompass three generic treatment methods of three distinct disease types comprising using a genus of any agents that change (either upregulate or downregulate) production of an enzyme (e.g., VEGF, EGFR, FLT3) that is involved in the regulation of any protein phosphorylation. 
The instant specification does not provide adequate written description support for the required structure-function correlation for the genus of any agent species upregulating or downregulating an enzyme that is involved in the regulation of any protein phosphorylation, wherein the agent species have the function of treating the genus of cancer, autoimmune disease, and organ transplantation rejection, wherein the genus of “autoimmune disease” itself embraces a myriad of distinct disease species including but not limited to autoimmune hepatitis, rheumatoid arthritis, ankylosing spondylitis, systemic lupus erythematosus, scleroderma, aplastic anemia, idiopathic thrombocytopenic purpura, Crohn’s disease, ulcerative colitis, multiple sclerosis, myasthenia gravis, uveitis, Graves’ disease, and so forth. See paragraph 0019 at pages 3-4 of Mukasa et al. (US 2019/0202911 A1). Further, the instant specification does not disclose a single agent that either upregulates or downregulates all three enzymes elected by applicant, wherein the enzymes are involved in the regulation of unspecified protein phosphorylation. In addition, the instant specification does not adequately describe which “regulatory molecule” or which DNA or RNA “sequence” changes (both increases and decreases) the production of the recited enzymes and which “gene” changes (both increases and decreases) the production of VEGF. In fact, the instant specification does not provide any actual reduction to practice 
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. See MPEP §2163 for the following: “A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).” (emphasis added).
Furthermore, the extremely wide range in the order of magnitude ranging from 1 to 16 as generically disclosed in the specification (“between about 10 and about 1 x 1016” in paragraph 0061) is a far cry from adequately describing the required “therapeutically effective amount” as the 16 orders of magnitude are not specific but at best equivalent to choosing a random number. That is, the instant specification does not describe which specific “therapeutically effective amount” of any agent species (e.g., nucleic acid, antibody, small molecule, macromolecule, or chemical compound) within the claimed genus results in the treatment of any species of cancer, any species of autoimmune disease, and any species of organ transplantation rejection. 
Moreover, the prior art is completely silent regarding a single agent that simultaneously changes all three elected enzymes with the resultant effect of treating cancer, autoimmune diseases, or organ transplantation rejection as claimed. In fact, the review article by Bhullar et al. (Molecular Cancer, 2018, 17:48, applicant’s citation) published shortly before the effective filing date of the instant application is also completely silent regarding cancer treatment with a single agent that simultaneously changes all three enzymes elected by applicant. See MPEP §2163 teaching that “there is inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In view of the foregoing, the instant specification fails to reasonably convey that the instant inventor had possession of the claimed genus at the time of filing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Cancer Research, 2015, 75:159-170).
Hu teaches that one can treat cancer comprising subcutaneously administering an antibody that binds and inhibits VEGF and also inhibits phosphorylation of EGFR and HER2, wherein the binding/inhibition of VEGF inhibits VEGF-stimulated VEGFR2 phosphorylation. See pages 163-164 and 167-168.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635